Citation Nr: 0938623	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-38 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to recognition of the Veteran's son, K., as a 
"helpless child" of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran's son, K., was born in December 1965 and 
attained the age of 18 in December 1983. 
 
2.  K. was not permanently incapable of self-support by 
reason of physical or mental defects at or before he attained 
the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the Veteran's son 
prior to attaining the age of 18 have not been met.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to VA benefits based 
on recognition of his son, K., as a helpless child by reason 
of permanent incapacity for self support prior to attaining 
the age of 18. 
 
The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2009). 
 
Pursuant to 38 C.F.R. § 3.356(a) (2009), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  Thus, the focus of analysis must be on the 
individual's condition at the time of his or her 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  
See Stanley v. Principi, 18 Vet. App. 82 (2002); Dobson v. 
Brown, 4 Vet. App. 443 (1993). 
 
Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  

Rating criteria applicable to disabled veterans are not 
considered controlling.  Instead, the principal factors for 
consideration are:  (1) the fact that a claimant is earning 
his own support is prima facie evidence that he is not 
incapable of self- support.  Incapacity for self-support will 
not be considered to exist when the child by his own efforts 
is provided with sufficient income for his reasonable 
support; (2) a child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
provided the cause of incapacity is the same as that upon 
which the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; (3) it should be borne in mind 
that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases, it should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child that would provide sufficient 
income for reasonable support.  Lack of employment of the 
child, either prior to the delimiting age or thereafter, 
should not be considered as a major factor in the 
determination to be made unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends; and (4) the 
capacity of a child for self-support is not determinable upon 
employment afforded solely upon sympathetic or charitable 
considerations that involved no actual or substantial 
rendition of services.  
38 C.F.R. § 3.356(b) (2009). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

In determining whether the Veteran is entitled to additional 
benefits based upon recognition of K. as a helpless child, 
the issue that must be resolved in this case is whether he 
became permanently incapable of self-support by reason of 
mental or physical defect before turning 18 years old.  As 
stated above, the determination of his status turns on 
evidence of his physical condition at age 18 or before.  
Dobson v. Brown, 4 Vet. App. 443 (1993). 

The Veteran's son was born in December 1965 and is currently 
44 years old.  He attained the age of 18 in 1983, so evidence 
discussing his condition at that period is of prime 
importance.  In this regard, however, the Board notes that 
the record is essentially silent as to his condition at the 
time of his 18th birthday.  Accordingly, the Board has relied 
on the evidence that is the most contemporaneous with the 
K.'s 18th birthday in an effort to extrapolate his condition 
at the time of his 18th birthday from the evidence that is 
available.  

According to educational records, K. received special 
educational assistance in elementary school.  According to an 
April 1972 psychological report, deficiencies were noted in 
language-verbal skills and with auditory rote memory and 
auditory integrative skills.  In June 1978 he was diagnosed 
as a "boy with low-average measured intelligence currently 
demonstrating academic underachievement and relatively weak 
verbal skills as opposed to performance skills."  

However, in July 1979, the U.S. Department of Education (DOE) 
recommended that his eligibility for special education due to 
a learning disability be rescinded, reasoning that K. did not 
demonstrate strong learning-disability characteristics "but, 
rather, require[d] assistance for emotionally based learning 
difficulties."  After further evaluation, DOE found in a 
March 1980 report that there was no definitive diagnosis of a 
learning disability.  However, despite lacking evidence of 
any overt psychotic process, K. was described as an isolated 
boy lacking in social skills and demonstrating entirely 
egosyntonic symptomatology.  The March 1980 report diagnosed 
K. with adjustment reaction of adolescence, with obsessive-
compulsive and masochistic features, interpersonal 
difficulties, and, despite no evidence of clinically 
significant minimal brain dysfunction, there was "ample 
evidence of educational retardation in certain subjects." 
 
Despite the educational and emotional concerns as described 
above, the evidence does not suggest that he was permanently 
incapacitated before he turned 18.  On the contrary, the 
Board finds that the weight of the evidence suggests that K. 
was not permanently incapable of self-support by reason of 
physical or mental defects at or before he attained the age 
of 18.

Here, the Board infers that the K. was capable of earning his 
own support when he turned 18.  According to a September 1983 
statement submitted by the Veteran, K. was enrolled full time 
for "[g]eneral high school courses" just prior to his 18th 
birthday.  He then graduated from high school, passing the 
Hawaii State Test of Essential Competencies.  

Importantly, according to an April 1982 high school 
vocational evaluation, K.'s scores indicated that "he would 
be able to function independently within the community," 
although difficulties were noted with the identification and 
use of tools, with bank checks and pay checks, with adding 
coins or prices over a dollar, and with using a measuring cup 
and a ruler.  

Of particular significance, despite not working for several 
years after high school, the evidence of record does not 
reflect that K. was diagnosed with any disability rendering 
him severely disabled or permanently incapacitated, 
regardless of his previous educational history.  Instead, the 
Veteran testified in a July 2009 hearing before the 
undersigned Veterans Law Judge that they were living in a 
location where "it was a little bit hard for him to get a 
job because he didn't have a driver's license."  Hearing 
transcript (T.) at 21.  In fact, once they moved to Honolulu, 
he worked briefly at two restaurant chains before finding 
full-time employment.  

Importantly, the Board note that the Veteran was employed at 
his previous restaurant job for over 10 years, from 
approximately 1992 to 2004, when he quit because "he felt 
that he was being treated unfairly . . . [and] he finally . . 
. said . . he didn't want to work there anymore."  T. at 23.  
Further, it appears that K. was able to successfully manage 
his financial earnings; under bank advisement, he had 
accumulated over $100,000 that was invested in mutual funds.

Even assuming that K. had demonstrated a physical or 
psychological disorder in school, there is no evidence that a 
severe disability developed at the time of his 18th birthday, 
rendering him permanently incapable of self-support.  To the 
contrary, K. had later demonstrated significant financial and 
employment abilities, as evidenced by his ability to obtain 
and maintain a job for over 10 years and to amass over 
$100,000 in investment funds.  Regrettably, the law does not 
permit an award of benefits for a helpless child under these 
circumstances. 
 
The Board notes the assertions and testimony submitted by the 
Veteran, his spouse, and their oldest son, indicating that K. 
was disabled prior to attaining the age of 18.  However, 
there is no indication that they possess the medical 
expertise necessary to determine whether K. was permanently 
incapacitated during his childhood as a result of an illness 
or disability.  For these reasons, and in contemplation of 
the discussion above, the Board finds that the weight of the 
evidence indicates that K. did not have a disability so 
severe as to make him permanently incapable of self-support 
at or before the age of 18.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for VA 
benefits on the basis of K.'s permanent incapacity for self-
support prior to the age of 18, the Board is unable to grant 
the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the Veteran submitted private 
psychological and educational records, as well as statements 
on his behalf.  Additionally, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in July 2009.  

Further, the Board finds that an examination is not necessary 
in order to make a decision on this claim.  Given K.'s 
lengthy employment record in the restaurant business and the 
absence of any competent evidence suggesting that he had 
mental or physical disability rendering him permanently 
incapable of self-support prior to obtaining the age of 18, a 
remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the Veteran's son, K., prior 
to attaining the age of 18 is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


